Citation Nr: 0009612	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an extension of a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 (1999) beyond May 31, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active duty from April 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which assigned a 100 percent evaluation for 
the period from April 11, 1997, to June 1, 1997, based on 
surgical or other treatment necessitating convalescence.  


FINDING OF FACT

The anterior cruciate ligament reconstruction on the 
veteran's left knee on April 11, 1997, did not result in 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for continued use of a wheelchair 
or crutches (regular weight bearing prohibited); or 
immobilization by cast, without surgery, of one major joint 
or more, or otherwise require additional convalescence, 
beyond May 31, 1997.


CONCLUSION OF LAW

The criteria for extension of a temporary total disability 
rating beyond May 31, 1997, based on anterior cruciate 
ligament reconstruction of the left knee on April 11, 1997, 
are not met.  38 C.F.R. § 4.30 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his April 11, 1997, surgery for his 
service-connected knee condition required left him 
temporarily totally disabled past May 31, 1997.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board finds that the 
veteran's claim for a temporary 100 percent rating following 
surgery beyond May 31, 1997, is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The veteran has been afforded a personal hearing.  The Board 
is not aware of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required. 38 U.S.C.A. § 
5107(a).  The Board has noted that additional evidence was 
added to the record subsequent to the issuance of the most 
recent supplemental statement of the case.  However, that 
evidence was an evaluation of the veteran's right knee and 
does not contain any material information which was not 
already contained in other items of evidence.  Accordingly, 
the Board concludes that a remand is not required for the 
purpose of having the RO review that evidence.

In pertinent part, under 38 C.F.R. § 4.30 (1999), a temporary 
total disability rating will be assigned when it is 
established by report at hospital discharge that entitlement 
is warranted under paragraph (a)(1) effective the date of 
hospital admission and continuing for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge.  A total rating may be assigned under 38 
C.F.R. § 4.30(a) where (1) treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3). Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 38 
C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer. 38 C.F.R. § 4.30(b).

For the following reasons, the Board finds that the evidence 
shows that the surgery on April 11, 1997, did not result in 
continued use of a wheelchair or crutches, incompletely 
healed surgical wounds, a stump of a recent amputation, 
therapeutic immobilization of a major joint, application of a 
body cast, or immobilization of a major joint by a cast, or 
otherwise necessitate convalescence, beyond May 31, 1997.  
The Board notes that none of the veteran's medical treatment 
records dated after May 31, 1997, contain any indication that 
any of these factors were present until after additional 
surgery in November 1998.  

The veteran underwent left knee arthroscopic anterior 
cruciate ligament reconstruction at the Salt Lake City VA 
Medical Center on April 11, 1997.  Service connection was in 
effect and the veteran had been rated as 10 percent disabled 
for post-operative left knee injury for VA purposes, 
effective from September 1990.  He began private physical 
therapy one month later.  On May 22, 1997, the veteran was 
seen for a follow-up evaluation at VA.  At that time, it was 
noted that the veteran was doing physical therapy and was 
having no problem with his knees.  His gait was normal and 
his range of motion was 0 to 120 degrees.  The incision was 
well-healed.  There was no effusion and muscle tone was good.  
Lachman's showed only a minor difference between the knees 
and varus valgus was stable.  He was considered to be exactly 
where he needed to be with therapy.  He had regained nearly 
full range of motion and had normal gait.  It was felt that 
the veteran could return to running in about four months and 
could be performing sports like baseball the following 
spring.  The veteran was to return at the end of June 1997; 
however, there is no indication in the record that the 
veteran did so.  At a personal hearing conducted in May 1999, 
the veteran indicated that he was not seen by VA between May 
and November.  Requests for VA medical records made by the RO 
in October 1997 revealed no further treatment records.  The 
Board notes further that the veteran indicated at the hearing 
that following the April 1997 surgery, he underwent 
rehabilitation at a private facility for approximately 6 
months.  He informed the hearing officer that he would 
procure the relevant records of that treatment from that 
facility.  However, he only submitted a letter from Teton 
Physical Therapy and Rehabilitation dated in May 1999 in 
which it was indicated that the veteran had been referred to 
physical therapy by VA and had received an initial evaluation 
on May 14, 1997, following an April 1997 ACL reconstruction 
to the left knee.  No other information was provided by him 
supportive of his claim for a temporary total evaluation 
beyond May 31, 1997.  

The next outpatient entry is dated in September 1997 and 
indicates that the veteran had a telephone conversation with 
a VA doctor regarding his activity level.  The doctor opined 
that the veteran should ambulate as tolerated but should 
avoid heavy lifting or twisting on the knee while loaded 
until a full nine months after the surgery, which would be 
January 1998.  The doctor thus felt that the veteran could 
not return to his job as a farm manager prior to January 
1998, but that he could perform jobs requiring light labor 
activities or a desk job.  

In this regard, the veteran also testified that he had not 
worked since the April 1997 surgery.  He stated that he did 
not attempt any work after the April 1997 surgery in that he 
could not get around until almost 7 or 8 months after the 
surgery.  He stated that he had started school and had to 
take a medical withdrawal halfway through the semester 
because he could not get around on campus.  He indicated that 
he returned to school at the end of August 1997 as he was 
able to drive.  He stated that he was unable to do anything 
with his left knee for at least 3 months after the surgery, 
and felt that the temporary total rating should be through 
September 1, 1997. 

Records from the University of Utah Medical Center show that 
the veteran was seen in March 1997 prior to the surgery at VA 
and then not until May 1998 for right knee pain.  He 
sustained a twisting injury to his right knee in May 1998 
while working on his father's farm.  He complained of 
bilateral knee pain in July 1998.  The veteran reportedly 
incurred a pivot shift injury of the left knee while working 
on the roof of a house in July 1998.  In November 1998, he 
underwent left knee arthroscopy with debridement of 
arthrofibrosis and pathologic plica.  

As noted, the veteran testified that the therapy continued 
for about five months and added that during the six months 
following the surgery the knee was swollen and sore.  He has 
urged that his ongoing therapy, ordered by VA, suggests that 
he was totally disabled for five to six months following 
surgery.  He notes that he was unable to return to his job as 
a farm manager and testified that the company he worked for 
had released him when he could not come back to work right 
away.  He described this job as involving extensive walking, 
heavy lifting, and climbing.  However, the Board finds that 
the evidence relevant to the April 11, 1997, surgery fails to 
show that the status of the veteran's knee at that time met 
the criteria for a temporary total evaluation at any time 
after May 31, 1997.  

The records do not show that the veteran's April 11, 1997 
surgery required additional convalescence beyond May 31, 
1997.  Certainly, the status of the veteran's knee on May 22, 
1997, did not suggest a need for convalescence.  The veteran 
was noted to be exactly where he should be in his recovery 
program, with full range of motion and no reported trouble 
with the knee.  Similarly, there were no severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  The veteran was 
demonstrating a normal gait pattern and full range of motion 
as of May 22, 1997.  Further, there was no immobilization by 
cast, without surgery, of one major joint or more as of May 
22, 1997.  The Board also notes that report of the September 
1997 telephone conversation showed that the veteran was 
capable of light lifting, and that while he was precluded 
from the heavy lifting required of a farm manager, he was 
considered capable of light and sedentary exertional 
activities.  

Thus, the Board finds that the veteran does not meet the 
criteria for an extension of a temporary total rating based 
on his April 11, 1997, surgery, at any time after May 31, 
1997, based on the evidence of record.  Accordingly, the 
preponderance of the evidence is against an extension of a 
temporary total disability rating beyond May 31, 1997, for a 
period of convalescence following ACL reconstruction on April 
11, 1997.


ORDER

Extension of a temporary total disability rating beyond May 
31, 1997, pursuant to the provisions of 38 C.F.R. § 4.30 for 
anterior cruciate ligament reconstruction performed on April 
11, 1997, is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

